Citation Nr: 1033696	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  10-05 993	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1951 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded for additional development 
in June 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Bilateral hearing loss is shown to have developed as a result 
of acoustic trauma during active service.

3.  Tinnitus is shown to have developed as a result of acoustic 
trauma during active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred as a result 
of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  A tinnitus disability was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in an October 
2008 letter from the RO.  That letter notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman held that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was also provided in the October 2008 letter.  The 
notice requirements pertinent to the issues on appeal have been 
met and all identified and authorized records relevant to these 
matters have been requested or obtained.  The available record 
includes VA and non-VA post-service examination reports and 
statements in support of the claims.  The Veteran's service 
treatment records are unavailable and are presumed to have been 
lost due to fire at a government storage facility.  In such 
cases, there is a heightened duty to assist the Veteran in 
developing the evidence that might support his claim, which 
includes the duty to search for alternative medical records.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that June 2010 VA medical 
opinion obtained in this case is adequate as it is predicated on 
a substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for adequate determinations.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not cause 
any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, VA shall accept as 
sufficient proof of service-connection of any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2009).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a veteran 
engaged in combat with the enemy must be resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a nexus 
to service which both require competent medical evidence.  See 
Collette v. Brown, 82 F.3d 389, 392 (1996).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2009).  

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 
1988).  Even if a Veteran does not have a hearing loss disability 
for VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 158.  
The threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

In this case, the available record shows the Veteran had one year 
and ten days of foreign and/or sea service and that he received 
medals including the Korea Service Medal with one Bronze Service 
Star and the United Nations Service Medal.  His DD Form 214 noted 
he received training as a cook, that his occupational duties were 
as a supervising chef, that his most significant duty assignment 
was with Company H, 14th Infantry, and that he received no wounds 
as a result of combat.  Information of record indicates that the 
Veteran's service treatment records are fire-related.  See RO 
Memorandum on the Formal Finding on the Unavailability of Service 
Records dated in May 2009.  

In correspondence dated in October 2008 the Veteran reported that 
during service in Korea he served as a part-time cook and part-
time rifleman on patrol.  He stated he had been required to fire 
rifles, mortars, and machine guns during encounters with enemy 
forces.  He stated that the noise from the battles left his ears 
ringing.  In support of his claim he submitted copies of 
photographs indicating service in a field unit.  Internet source 
information provided in support of the claim dated in May 2010 
noted that for the two years after August 1951 the 14th Infantry 
was assigned to the 25th Infantry Division and was engaged in 
almost constant combat along the 38th parallel in Korea.  

VA examination in June 2010 noted the Veteran reported military 
noise exposure including machine gun, mortar fire, and 
explosions.  It was noted that he denied a history of 
occupational or recreational noise exposure.  It was further 
noted that he complained of long-standing tinnitus that had 
existed since active service.  The diagnoses included moderate to 
severe right sensorineural hearing loss, moderate to moderately 
severe left sensorineural hearing loss, and tinnitus that was at 
least as likely as not a symptom associated with hearing loss and 
acoustic trauma.  It was the examiner's opinion that based upon 
the available evidence that it was at least as likely as not that 
the Veteran's hearing loss and tinnitus were due to service.  

Based upon the evidence of record, the Board finds that bilateral 
hearing loss and tinnitus are shown to have developed as a result 
of acoustic trauma during active service.  Bilateral hearing loss 
and tinnitus disabilities are shown by VA and non-VA audiology 
examinations and the statements of the Veteran as to hearing 
problems manifest as a result of acoustic trauma during active 
service in Korea are credible.  The Board finds the June 2010 VA 
examiner's opinion as to etiology is persuasive.  The opinion is 
unequivocal and based upon an adequate rationale.  Therefore, 
entitlement to service connection for bilateral hearing loss and 
tinnitus is warranted.


ORDER

Entitlement to service connection for hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


